DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 has been entered.
 Allowable Subject Matter
3. The Action is responsive to the Remarks and RCE the Applicant filed 12/08/2021.
4. All rejections or objections previously made are hereby withdrawn.
5. In view of a thorough search and examination of the present application, and in light of the following:
A thorough review of the Remarks of 11/09/2021;
Prosecution histories of the instant applications;
Prior art searched and reviewed; and 
Claims 1-20 are allowed. 
Reasons for Allowable
6. The following is the Examiner's statement of reasons for allowance: 
 The application is mainly dedicated to file systems management, specifically to techniques for file versioning to protect against file corruption.
The prosecution of the application went through a full cycle, including non-final and final rejections, and advisory. 
In the final office action of 09/09/2021, Claim 1, 7, 10, 12-13, 17 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Rajaram et al.: “EFFICIENT FILE MANAGEMENT THROUGH GRANULAR OPPORTUNISTIC LOCKING” (United States Patent Application Publication US 20090327360 A1, published December 31, 2009; and filed June 26, 2008, hereafter “Rajaram”), in view of 
Cohen et al.: “PRIORITY INBOX NOTIFICATIONS AND SYNCHRONIZATION FOR MOBILE MESSAGING APPLICATION” (United States Patent Application Publication US 20120149342 A1, published June 14, 2012; and filed January 14, 2012, hereafter “Cohen”), and further in view of 
HASSANPUR et al.: “MANAGING VOLATILE FILE COPIES” (United States Patent Application Publication US 20140201434 A1, published July 17, 2014; and filed January 5, 2011, hereafter “HASSANPUR”).
With respect to the above rejections, concerning claim 1 (similarly applicable to claims 10 and 17), in the Remarks filed 11/09/2021, the Applicant argued that “Cohen would have to disclose that the sync interval setting comprises a predefined time interval between successive syncs that write at least one version of a file from volatile memory to nonvolatile memory. Importantly, Cohen contains no such teachings. Instead, Cohen discloses that the sync interval setting comprises a predefined time interval between successive synchronization of email messages between the client and server.”.
In respect of the recited subject matters of the instant application, thorough searches has been conducted over various domains, including EAST, PE2E, NPL-ACM, Google Search, IP Discovery, Google Patents and Scholar and NPL-IEEE. The Examiner is persuaded that the prior art searched and investigated did not fairly teach or suggest teaching of the below subject matter, as awhole, about 
storing and locking (not modifiable) one version of the file from the volatile memory to the nonvolatile memory in a predetermined period of a sync interval, then storing a second version of the file being write unlocking (modifiable) in the volatile memory during later period of the sync interval, 

Although the steps of managing file versions seems trivial, however, it involves processing during time periods within a sync interval, storing the file versions between volatile and non-volatile memories, write locking and write unlocking the versions of the file.
A further review of the claimed subject matter that is specifically limited to maintaining file versions in volatile memory, the Examiner was persuaded that the features identified in the subject matter, as highlighted below is distinct from prior art and allowable:
“storing, in the volatile memory for at least a first portion of a first sync interval that comprises a predetermined time period between successive syncs that write at least one version of the file from the volatile memory to the nonvolatile memory, 
a first version of a file that is not modifiable during the at least the first portion of the first sync interval;
storing, in the volatile memory for at least a second portion of the first sync interval, a second version of the file that is modifiable during the at least the second portion of the first sync interval; and
subsequent to the first sync interval:
replacing, in the nonvolatile memory, a third version of the file with the first version of the file stored in volatile memory, and
marking the second version of the file as not modifiable during at least a first portion of a second sync interval”.

An update search on prior art in domains (PE2E, EAST, NPL-ACM, Google Search, IP Discovery, Google Patents and Scholar and NPL-IEEE, etc.) has been conducted. The prior art searched and investigated in the domains (PE2E, EAST, NPL-ACM, Google Search, IP Discovery, Google Patents and Scholar and NPL-IEEE, etc.) do not fairly teach or suggest teaching of the subject matter as described above and disclosed or similarly disclosed in each of the independent claims 1, 10 and 17. 

Claims (2-9), (11-16) and (18-20) are directly or indirectly dependent upon the independent claims 1, 10 and 17, respectively, and the claims are also distinct from the prior arts for the same reason.

After a search and a thorough examination of the present Application and in light of the prior art, Claims 1-20 are allowed. 
Conclusions
7.  Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
8. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
March 19, 2022